Exhibit 10.2

 

[g43591kmi001.gif]

 

FOURTH MODIFICATION TO BUSINESS LOAN AGREEMENT

 

This Fourth Modification to Business Loan Agreement  (this “Modification”) is
entered into by and between OVERLAND STORAGE, INC.  (“Borrower”) and COMERICA
BANK (“Bank”) as of this 8th day of November, 2005, at San Jose, California.

 


RECITALS

 

This Modification is entered into upon the basis of the following facts and
understandings of the parties, which facts and understandings are acknowledged
by the parties to be true and accurate:

 

Bank and Borrower previously entered into a Business Loan Agreement dated
November 28, 2001, which was subsequently modified pursuant to those certain
modification agreements dated August 13, 2002, September 10, 2003 and October
25, 2004.  The Business Loan Agreement as so modified, and as such may be
otherwise modified, amended, restated, supplemented, revised or replaced from
time to time prior to the date hereof shall collectively be referred to herein
as the “Agreement.”

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as set forth below.

 


AGREEMENT

 

1.                                       Incorporation by Reference. The
Recitals and the documents referred to therein are incorporated herein by this
reference.  Except as otherwise noted, the terms not defined herein shall have
the meaning set forth in the Agreement.

 

2.                                       Modification to the Agreement. Subject
to the satisfaction of the conditions precedent as set forth in Section 3
hereof, the Agreement is hereby modified as set forth below.

 

A.                                   Section 2(a) of Addendum A to the Agreement
is hereby deleted in its entirety and replaced with the following:

 

“(a)                            A ratio of Quick Assets to Current Liabilities
of not less than 2.00:1.00.”

 

B.                                     Section 2(d) of Addendum A to the
Agreement is hereby deleted in its entirety and replaced with the following:

 

                                                “(d)                          
Intentionally Omitted”

 

3.                                       Legal Effect.

 

a.                                       Except as specifically set forth in
this Modification, all of the terms and conditions of the Agreement remain in
full force and effect.  Except as expressly set forth herein, the execution,
delivery, and performance of this Modification shall not operate as a waiver of,
or as an amendment of, any right, power, or remedy of Bank under the Agreement,
as in effect prior to the date hereof.  Borrower ratifies and reaffirms the
continuing effectiveness of all promissory notes, guaranties, security
agreements, mortgages, deeds of trust, environmental agreements, and all other
instruments, documents and agreements entered into in connection with the
Agreement.

 

b.                                      Borrower represents and warrants that
each of the representations and warranties contained in the Agreement are true
and correct as of the date of this Modification, and that no Event of Default
has occurred and is continuing.

 

c.                                       The effectiveness of this Modification
and each of the documents, instruments and agreements entered into in connection
with this Modification is conditioned upon receipt by Bank of this Modification
and any other documents which Bank may require to carry out the terms hereof.

 

4.                                       Miscellaneous Provisions.

 

a.                                       This is an integrated Modification and
supersedes all prior negotiations and agreements regarding the subject matter
hereof.  All amendments hereto must be in writing and signed by the parties.

 

b.                                      This Modification may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one instrument.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have agreed as of the date first set forth
above.

 

OVERLAND STORAGE, INC.

 

COMERICA BANK

 

 

 

 

 

 

By:

/s/ V.A. LoForti

 

By:

 /s/ R Boyce

 

 

 

 

Richmond C. Boyce

Title:

VP & CFO

 

Title:

Vice President-Western Division

 

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

2

--------------------------------------------------------------------------------